    Case 2:11-cv-07098-AB-JPR Document 858 Filed 01/30/19 Page 1 of 1 Page ID #:41438




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
PERFECT 10, INC.                                             CASE NUMBER

                                                                     2:11ícví07098íABíJPR
                                              PLAINTIFF(S)
                            v.
GIGANEWS, INC., et al.                                        RESPONSE BY THE COURT TO NOTICE TO
                                                                   FILER OF DEFICIENCIES IN
                                           DEFENDANT(S).       ELECTRONICALLY FILED DOCUMENTS


In accordance with the Notice to Filer Of Deficiencies In Electronically Filed Documents

REGARDING:


       1/4/2019                        853                      Notice
       Date Filed                      Doc. No.                 Title of Doc.


IT IS HEREBY ORDERED:

       G The document is accepted as filed
       G The document is stricken and counsel is ordered to file an amended or
         corrected document by                                                 .
       ✔
       G The hearing date has been rescheduled to March 8, 2019                             at 10:00 AM
       ✔ Other
       G
            Counsel shall immediately file a Proposed Order and email a Microsoft Word version of the
            Proposed Order to the chambers email address.




                                                             Clerk, U.S. District Court




Dated: 1/30/2019                                             By: C. Badirian
                                                                 Deputy Clerk


cc: Assigned District Judge and/or Magistrate Judge



              RESPONSE BY THE COURT TO NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
G-112B (01/07)
